 



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     This Amendment, dated as of October 27, 2005, is made by and between ZILA
NUTRACEUTICALS, INC., an Arizona corporation (“ZN”), ZILA BIOTECHNOLOGY, INC.,
an Arizona corporation (“ZB”), ZILA PHARMACEUTICALS, INC., a Nevada corporation
(“ZP”), ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation (“ZS”),
(collectively, jointly and severally the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, acting through its WELLS FARGO BUSINESS CREDIT operating
division (the “Lender”).
Recitals
     The Borrower and the Lender are parties to a Credit and Security Agreement
dated as of February 6, 2004, as amended from time to time (the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.
     The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
     1. Amendments. The Credit Agreement is hereby amended as follows:

  (a)   Sections 6.2(a) through 6.2(c) are hereby deleted and replaced as
follows:         (a) Quarterly Net Worth. The Borrower covenants that as of
July 31, 2005, the Guarantor had a Book Net Worth of not less than
$51,721,950.00. The Borrower covenants that, commencing with the fiscal quarter
ending October 31, 2005 and continuing each quarter thereafter, the Guarantor
shall not achieve a Book Net Worth decrease of more than the amounts set forth
below as measured from the last day of the immediately preceding fiscal year.

          Quarter Ending   Maximum Net Worth Decrease  
October 31, 2005
    ($7,820,000.00 )
January 31, 2006
    ($11,820,000.00 )
April 30, 2006
    ($11,820,000.00 )
July 31, 2006
    ($14,570,000.00 )

      (b) Monthly Net Worth. The Borrower covenants that commencing with the
month ending July 31, 2005 and continuing on the last day of each month
thereafter, the Guarantor’s Book Net Worth as of the last day of each such month
shall not be less than the amounts set forth below:

         
July, 2005
  $ 39,000,000.00  
August, 2005 through October, 2005
  $ 44,000,000.00  
November, 2005 through January, 2006
  $ 40,000,000.00  

-1-



--------------------------------------------------------------------------------



 



         
February, 2006 through April, 2006
  $ 40,000,000.00  
May, 2006 through July, 2006
  $ 37,250,000.00  

      (c) Capital Expenditures. The Borrower and the Guarantor together will not
incur or contract to incur Capital Expenditures of more than $3,500,000.00 in
the aggregate during 2006 fiscal year.

     (b) Exhibit B of the Credit Agreement is hereby deleted and replaced with
Exhibit B attached hereto.
     2. No Other Changes. Except as explicitly amended by this Amendment, all of
the terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.
     3. Conditions Precedent. This Amendment shall be effective when the Lender
shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to the Lender in its sole
discretion:
     (a) The Acknowledgment and Agreement of Guarantor set forth at the end of
this Amendment, duly executed by the Guarantor and Subordinated Creditor.
     (b) A Certificate of the Secretary of the Borrower certifying as to (i) the
resolutions of the board of directors of the Borrower approving the execution
and delivery of this Amendment, (ii) the fact that the articles of incorporation
and bylaws of the Borrower, which were certified and delivered to the Lender
pursuant to the Certificate of Authority of the Borrower’s secretary or
assistant secretary dated as of February 6, 2004 continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the Certificate to be delivered, and (iii) certifying that the officers and
agents of the Borrower who have been certified to the Lender, pursuant to the
Certificate of Authority of the Borrower’s secretary or assistant secretary
dated as of February 6, 2004, as being authorized to sign and to act on behalf
of the Borrower continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of the Borrower authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.
     (c) Such other matters as the Lender may require.
     4. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:
     (a) The Borrower has all requisite power and authority to execute this
Amendment and to perform all of its obligations hereunder, and this Amendment
has been duly executed and delivered by the Borrower and constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms.
     (b) The execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

-2-



--------------------------------------------------------------------------------



 



     (c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date.
     5. References. All references in the Credit Agreement to “this Agreement”
shall be deemed to refer to the Credit Agreement as amended hereby; and any and
all references in the Security Documents to the Credit Agreement shall be deemed
to refer to the Credit Agreement as amended hereby.
     6. No Waiver. The execution of this Amendment and acceptance of any
documents related hereto shall not be deemed to be a waiver of any Default or
Event of Default or Default Period under the Credit Agreement or breach, default
or event of default under any Security Document or other document held by the
Lender, whether or not known to the Lender and whether or not existing on the
date of this Amendment.
     7. Release. The Borrower and each Guarantor by signing the Acknowledgment
and Agreement of Guarantor each hereby absolutely and unconditionally releases
and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower or such Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
     8. Costs and Expenses. The Borrower hereby reaffirms its agreement under
the Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to the Lender for the
services performed by such counsel in connection with the preparation of this
Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.
     9. Miscellaneous. This Amendment and the Acknowledgment and Agreement of
Guarantor may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

            ZILA NUTRACEUTICALS, INC., an Arizona corporation
      By   /s/ Andrew A. Stevens                 Its Vice President and Chief
Financial Officer     

            ZILA BIOTECHNOLOGY, INC., an Arizona corporation
      By   /s/ Andrew A. Stevens                 Its Vice President and Chief
Financial Officer     

            ZILA PHARMACEUTICALS, INC., a Nevada corporation
      By   /s/ Andrew A. Stevens                 Its Vice President and Chief
Financial Officer     

            ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation
      By   /s/ Andrew A. Stevens                 Its Vice President and Chief
Financial Officer   

-4-



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its
Wells Fargo Business Credit operating division
      By   /s/ Darcy Della Flora                 Its Vice President   

-5-



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
     The undersigned, a guarantor of the indebtedness of the Borrower, as
defined above (the “Borrower”) to Wells Fargo Business Credit, Inc. (the
“Lender”) pursuant to a Guaranty dated as of February 6, 2004 (the “Guaranty”),
hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to the
terms (including without limitation the release set forth in paragraph 7 of the
Amendment) and execution thereof; (iii) reaffirms his or its obligations to the
Lender pursuant to the terms of his or its Guaranty; and (iv) acknowledges that
the Lender may amend, restate, extend, renew or otherwise modify the Credit
Agreement and any indebtedness or agreement of the Borrower, or enter into any
agreement or extend additional or other credit accommodations, without notifying
or obtaining the consent of the undersigned and without impairing the liability
of the undersigned under the Guaranty for all of the Borrower’s present and
future indebtedness to the Lender.

            ZILA, INC., a Delaware corporation
      By   /s/ Andrew A. Stevens                 Its Vice President and Chief
Financial Officer   

-6-



--------------------------------------------------------------------------------



 



         

Exhibit B to Credit and Security Agreement
Compliance Certificate

     
To:
   
 
   
 
  WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its
Wells Fargo Business Credit operating division
 
   
Date:
  _________, 2005
 
   
Subject:
  ZILA NUTRACEUTICALS, INC., an Arizona corporation,
ZILA BIOTECHNOLOGY, INC., an Arizona corporation,
ZILA PHARMACEUTICALS, INC., a Nevada corporation,
ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation

Financial Statements

In accordance with our Credit and Security Agreement dated as of February 6,
2004 (the “Credit Agreement”), attached are the financial statements of ZILA
NUTRACEUTICALS, INC., an Arizona corporation, ZILA BIOTECHNOLOGY, INC., an
Arizona corporation, ZILA PHARMACEUTICALS, INC., a Nevada corporation, ZILA SWAB
TECHNOLOGIES, INC., an Arizona corporation (collectively, jointly and severally
the “Borrower”), as of and for ___, ___(the “Reporting Date”) and the
year-to-date period then ended (the “Current Financials”). All terms used in
this certificate have the meanings given in the Credit Agreement.
     I certify (as an officer of the Borrower, but not in my personal capacity)
that the Current Financials have been prepared in accordance with GAAP, subject
to year-end audit adjustments, and fairly present the Borrower’s financial
condition and the results of its operations as of the date thereof.
Events of Default. (Check one):
o       The undersigned does not have knowledge of the occurrence of a Default
or Event of Default under the Credit Agreement except as previously reported in
writing to the Lender.
o       The undersigned has knowledge of the occurrence of a Default or Event of
Default under the Credit Agreement not previously reported in writing to the
Lender and attached hereto is a statement of the facts with respect to thereto.
The Borrower acknowledges that pursuant to Section 2.10(d) of the Credit
Agreement, the Lender may impose the Default Rate at any time during the
resulting Default Period.
I hereby certify to the Lender as follows:
o       The Reporting Date does not mark the end of one of the Borrower’s fiscal
quarters, hence I am completing only paragraph ___below.
o      The Reporting Date marks the end of one of the Borrower’s fiscal
quarters, hence I am completing all paragraphs below except paragraph _.
o      The Reporting Date marks the end of the Borrower’s fiscal year, hence I
am completing all paragraphs below.
Financial Covenants. I further hereby certify that (as an officer of the
Borrower, but not in my personal capacity) the Borrower is in compliance with
the covenants set forth in Section 6(a) through (c) of the Agreement, except as
indicated below. The calculations made to determine compliance are as follows:

-7-



--------------------------------------------------------------------------------



 



Covenant 6.2(a) Quarterly Net Worth

                  Quarter Ending   Maximum Net Worth Decrease     Actual  
October 31, 2005
    ($7,820,000.00 )        
January 31, 2006
    ($11,820,000.00 )        
April 30, 2006
    ($11,820,000.00 )        
July 31, 2006
    ($14,570,000.00 )        

Covenant 6.2(b) Monthly Net Worth

                  Month Ending   Minimum Net Worth Required     Actual  
July, 2005
    $39,000,000.00          
August, 2005 through October, 2005
    $44,000,000.00          
November, 2005 through January, 2006
    $40,000,000.00          
February, 2006 through April, 2006
    $40,000,000.00          
May, 2006 through July, 2006
    $37,250,000.00          

-8-



--------------------------------------------------------------------------------



 



Covenant 6.2(c) Capital Expenditures

                  Year   Maximum Allowable Capital Expenditures     Actual  
2006
  $3,500,000.00          

     Attached hereto are all relevant facts in reasonable detail to evidence,
and the computations of the financial covenants referred to above.

            ZILA NUTRACEUTICALS, INC., an Arizona corporation
      By                   Its     

            ZILA BIOTECHNOLOGY, INC., an Arizona corporation
      By                   Its     

            ZILA PHARMACEUTICALS, INC., a Nevada corporation
      By                   Its     

            ZILA SWAB TECHNOLOGIES, INC., an Arizona corporation
      By                   Its     

-9-